Citation Nr: 0104699	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-08 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Reno, Nevada.

In his January 2001 written argument, the veteran's 
representative requested that the veteran be afforded service 
connection for diabetes mellitus.  The issue of entitlement 
to service connection for diabetes mellitus has not been 
developed or adjudicated by the RO.  This matter is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO denied service connection for infectious hepatitis 
in December 1970; the veteran was notified of this decision 
and he did not file an appeal.

2.  Additional evidence submitted since the December 1970 
decision bears directly on the issue of whether the veteran 
has hepatitis C which is of service origin, and is so 
significant that it must be considered to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence received since the RO's December 1970 denial of the 
claim for service connection for hepatitis is new and 
material, and the claim for such benefit is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations.  Service connection may be granted for 
disability resulting from chronic disease or injury incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (2000).  When new and material evidence is 
presented as to a claim previously disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
This definition of new and material evidence has recently 
been endorsed by the U.S. Court of Appeals for the Federal 
Circuit.  See Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).

Factual Background.  The veteran's service medical records 
are negative for any report or clinical finding of hepatitis.

A VA hospital report shows that the veteran was admitted for 
15 days from March to April 1970 due to complaints of malaise 
and nausea.  It was noted that he had visited a person with 
infectious hepatitis in November 1969 at a hospital.  This 
report also shows that, during his hospitalization, the 
veteran's liver enzymes went down considerably and his 
condition improved dramatically with no therapy other than 
bed rest.  Final diagnoses included infectious hepatitis.  

On VA medical examination in October 1970, the veteran was 
diagnosed as having a history of infectious hepatitis, March 
and April 1970, currently asymptomatic.

In a December 1970 decision, the RO denied service connection 
for infectious hepatitis.  In denying service connection, the 
RO noted that the veteran's service medical records were 
negative for any report or clinical finding of hepatitis.  It 
also noted that, while the veteran was treated for hepatitis 
from March to April 1970, he improved dramatically with no 
therapy other than bed rest and was discharged in 
satisfactory condition.  The RO then held that the October 
1970 VA examination report did not show that the veteran had 
hepatitis.  In December 1970 the RO notified the veteran that 
service connection was denied for infectious hepatitis as 
this condition was not shown by evidence of record.  The 
veteran did not file an appeal from this decision.

Relevant evidence added to the record since the December 1970 
decision includes VA medical records and letters from VA 
physicians.

In a December 1997 letter, a VA physician advised the veteran 
that he had active hepatitis C.

In September 1998 letters, two VA physician indicated that 
the veteran had hepatitis C.

VA outpatient treatment records show that the veteran was 
diagnosed as having hepatitis C on occasion from December 
1998 to June 1999.

In a February 1999 letter, a VA physician reported that the 
veteran was permanently disabled, in part, due to hepatitis 
C.


Analysis.  The Board finds that the veteran has presented new 
and material evidence to warrant a reopening of his claim for 
service connection for hepatitis C.  As reported earlier, the 
RO denied the veteran's claim for service connection for 
infectious hepatitis in December 1970 because the evidence 
did not show that he had hepatitis.  Evidence submitted since 
that time includes VA outpatient treatment records and 
letters from VA physicians which show that the veteran was 
diagnosed as having hepatitis C.  This evidence undermines 
the basis for the RO's denial in 1970, namely, that there was 
no evidence which showed that the veteran had hepatitis.  As 
such, the evidence received since the RO denied the veteran's 
claim for service connection for hepatitis in December 1970 
is new and material, and it must be considered in order to 
fairly decide the merits of the claim.  Thus, the veteran's 
claim for service connection for hepatitis C is reopened, and 
a review of the entire evidence of record is warranted.


ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for 
hepatitis C is reopened.


REMAND

The Board observes that, during the pendency of the veteran's 
appeal, there has been a significant change in the law.  More 
specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law redefines the obligations of the VA with respect to the 
duty to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.

In light of the aforementioned, and because of the change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000, a remand in this case is required for additional 
development, as well as for compliance with the notice and 
duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
For these reasons, a remand is required.

The Board observes that the veteran has not been afforded a 
VA examination for the purpose of determining the etiology 
and date of onset of his hepatitis C.  When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, the 
Board finds that a VA examination is needed to determine the 
etiology and date of onset of the veteran's hepatitis C.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Accordingly, the Board concludes that a remand is necessary 
for a full and fair adjudication of the veteran's appeal.

The Board notes that, at the July 1999 hearing, the veteran 
testified that he was receiving Social Security 
Administration (SSA) benefits for his hepatitis C.  The Board 
also notes that the record includes a letter from the SSA 
which shows that it awarded the veteran disability benefits.  
The Board is of the opinion that the SSA may have additional 
records which could be relevant to adjudication of the issue 
on appeal, and that a request should be made for these 
records.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA 
is required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

For the reasons stated above, the case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
hepatitis C.  After securing any 
necessary releases, the RO should obtain 
those records not on file.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should be afforded an 
examination by an appropriate specialist 
in order to determine the etiology and 
date of onset of his hepatitis C.  The 
claims file must be made available to the 
examiner prior to the examination.  The 
examiner should elicit a detailed history 
from the veteran of any in-service risk 
factors for hepatitis C as well as the 
in-service and post-service 
manifestations of his hepatitis C.  
Following an examination, the examiner 
should specifically comment as to whether 
it is as likely as not that the veteran's 
hepatitis C had its onset during his 
military service.  All opinions expressed 
must be accompanied by a rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that it is 
responsive to and in complete compliance 
with the directives of this REMAND, and 
if it is not, the RO should take 
corrective action.

5.  The RO must also review the claims 
file to ensure that the new notification 
requirements and development procedures 
contained in §§ 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  
Additionally, the RO should refer to VBA 
Fast Letters regarding hepatitis, 
including Fast Letters 99-41 (May 3, 
1999) and 99-94 (September 28, 1999).  
Any binding and pertinent court decisions 
that are subsequently issued should also 
be considered.

6.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should adjudicate 
the issue of service connection for 
hepatitis C on a de novo basis.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 



